Citation Nr: 0609701	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  03-25 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for service-
connected osteoarthritis of the right knee, status post total 
knee replacement, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from July 1981 to May 1991.  Service connection for a 
right knee disability was initially granted in October 1991; 
a 10 percent disability rating was assigned.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois which increased the veteran's 
service-connected right knee disability from 10 percent 
disabling to 20 percent disabling.  The veteran initiated an 
appeal of the January 2003 rating decision, which was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in September 2003.  

In a June 2004 rating decision, a 30 percent disability 
rating was assigned.  
The veteran has not expressed satisfaction with the assign 
rating, specifically contending that he was entitled to 
receive a 60 percent rating.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the Rating Schedule, the 
pending appeal as to that issue is not abrogated]. 

Issues not on appeal

The veteran filed a claim for entitlement to a temporary 
total evaluation under 38 C.F.R. § 4.30.  The claim was 
denied in an April 2004 rating decision.  In a May 2004 
statement, the veteran initiated an appeal of that decision, 
indicating that he desired "to receive 100 percent 
disability for 14 months".  Subsequently, in a June 2004 
rating decision, the RO granted the veteran a temporary total 
disability rating based on a period of convalescence for his 
service-connected right knee disability beginning August 2003 
and ending October 1, 2004, a period of 14 months.  Since the 
veteran's claim as to the issue of a temporary total 
evaluation was granted for the time period he requested, the 
appeal as to that issue has become moot.  Moreover, the 
veteran has not expressed dissatisfaction with that decision.  
Accordingly the issue of the veteran's entitlement to 
benefits under Paragraph 30 is not in appellate status and 
will be addressed no further herein.

In a March 2005 rating decision, the RO denied the veteran's 
service connection claims for gonorrhea and asbestos 
exposure.  To the Board's knowledge, the veteran has not 
disagreed with that decision.  Neither of those issues is in 
appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On his September 2003 substantive appeal (VA Form 9), the 
veteran did not indicate whether he wanted to testify at 
personal hearing before a Veterans Law Judge as to the issue 
on appeal.  In a January 2006 statement, however, the 
veteran's representative indicated that "the veteran has 
requested a hearing with a member of the Board of Veterans' 
Appeals (Board), which currently has not been afforded to 
him."  

Under applicable regulation, a hearing on appeal will be 
granted if a veteran, or his representative, expresses a 
desire to appear in person.  38 C.F.R. § 20.700 (2005).  The 
importance of responding to a request for a hearing is 
recognized under 
38 C.F.R. § 20.904(a)(3) (2005), as a Board decision may be 
vacated when there is a prejudicial failure to afford an 
appellant a personal hearing.  



Therefore, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

VBA should schedule the veteran 
for a travel board hearing at the 
RO.  The veteran should be 
notified of the date, time and 
place of such a hearing by letter 
mailed to his current address of 
record, with a copy to his 
representative.

The purpose of this REMAND is to comply with due process 
requirements. No action is required of the veteran until 
further notice.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 

 
 
 
 

